DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/22/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 101/112(a) rejections of claims 13 and 14 have been withdrawn; and (2) the 35 U.S.C. 112(b) rejection of claim 10 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-14
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 6, 13 and 14
Amended claims: 1 and 10
New claims: None
Claims currently under consideration: 1-5 and 7-12
Currently rejected claims: 1-5 and 7-12
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. 2004/0022896 A1) in view of Carpenter et al. (U.S. 5,807,601), and Buwalda et al. (U.S. 2010/0143542 A1).
Regarding clam 1, Cha et al. teaches a whey-bound fresh cheese, having 1-6 wt.% milk protein based on the weight of the cheese ([0010]), and further comprising starch ([0023], [0048]).
Cha et al. does not disclose the starch to be a first type of starch that is a granular starch in an amount of 1.5-6 wt.% by weight of the cheese and a second starch that is an amylomaltase-treated starch.
However, Carpenter et al. discloses an imitation cheese product (C2, L36-L38) that preferably comprises a granular starch (C3, L15-L16) in an amount of 3-30% (C4, L12-L19), as well as that starches with modifications involving cross-linking may be used in combination with other starches (C3, L39-L41). Carpenter also teaches that acid or enzyme treated starch may be used (C3, L55-L56) and that modified starches may increase the stability of starch solutions during cook-up (C3, L28-L32). Buwalda et al. discloses an amylomaltase-treated starch that is useful as a fat substitute in food products, such as cheese ([0009]-[0010]).
It would have been obvious to one having ordinary skill in the art to produce the whey-bound fresh cheese of Cha et al. further comprising a mixture of starch as taught in Carpenter et al. and Buwalda et al. First, Cha et al. teaches generally that the cheese may comprise starch as a stabilizer, including modified starch ([0048]), but provides little further instruction regarding suitable types of starch modification. A skilled practitioner would thus be motivated to consult Carpenter et al. for more detailed teaching regarding suitable types of modified starch for use in cheese products. Carpenter et al. then teaches that granular starch has not been pre-cooked and further indicates a preference for granular starch in such products (C3, L15-L23). Cha et al. indicates broadly that the starch is simply starch from various vegetable sources ([0048]), which suggests that such starch would be non-modified starch, or pre-cooked. As such, the 
As for the amount of granulated starch, Cha et al. indicates that the composition may comprise starch as a stabilizer and that “[g]enerally, the level of added stabilizer is less than about 1 percent” ([0048]). However, Cha et al. indicates that the starch and gums are used interchangeably as stabilizers (Fig. 1; [0048]), and also discloses that “[i]f all the gum is added after the culturing or acidifying steps, a much higher gum concentration will be needed to achieve the same level of firmness” ([0010], [0005]). Since Cha et al. discloses (i) gums and starches are interchangeable as stabilizers, (ii) earlier prior art methods wherein all the stabilizers are added after fermentation, and (iii) indicates a higher concentration of such stabilizers will be necessary in such instances, the addition of an amount of starch higher than about 1 percent would be obvious. A skilled practitioner would be motivated to consult Carpenter et al. for further instruction regarding suitable concentrations of such components. Carpenter et al. teaches not only that the imitation cheese product may comprise granular starch in an amount of 3-30% 
As for claim 2, Carpenter et al. teaches the granular starch may be a crosslinked starch (C3, L39-L48, L65).
As for claim 3, Carpenter et al. teaches the granular starch as being phosphorous oxychloride cross-linked starch (C3, L65-L67).
As for claim 4, Carpenter et al. teaches the granular starch is a stabilized starch (C3, L43-L48).
As for claim 8, Cha et al. discloses the starch as being potato, maize (corn), rice, tapioca, sweet potato, or wheat starch ([0048]).
As for claim 9, Cha et al. discloses a method for preparing the whey-bound fresh cheese ([0012]) comprising: (i) mixing a fat source and a whey source into a dairy mixture having a desired initial fat concentration ([0013], [0031], [0035]), (ii) homogenizing the resulting mixture ([0015]), (iii) adding a lactic acid bacterial inoculum and/or a suitable acid ([0018]), (iv) incubating to allow coagulation to occur ([0019]), and (v) ripening of the fresh cheese ([0021], [0042]), wherein the method comprises a step of mixing in a stabilizer ([0023]). Mixing in granular starch and an amylomaltase-treated starch into the cheese as stabilizers would be obvious for the reasons detailed previously in relation to claim 1.
As for claim 11, Cha et al. discloses a food product comprising the whey-bound fresh cheese (i.e., the cream cheese per se constitutes a food product) ([0010]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. 2004/0022896 A1) in view of Carpenter et al. (U.S. 5,807,601) and Buwalda et al. (U.S. 2010/0143542 A1) as applied to claim 1 above, and further in view of Han (U.S. 6,406,736 B1).
Regarding claim 5, Cha et al., Carpenter et al. and Buwalda et al. disclose the cheese of claim 1.
The cited prior art does not specifically disclose the cheese as further comprising an emulsifier.
However, Han discloses the production of a wheyless cream cheese (Abstract) wherein lecithin may be used as an emulsion stabilizer that is an alternative to gums and hydrocolloids (C4, L47-L53).
It would have been obvious to one having ordinary skill in the art to have incorporated an emulsifier into the cheese of Cha et al. First, Cha et al. discloses that the cheese may comprise a stabilizer, and provides various examples including numerous gums and cellulose derivatives ([0048]). A skilled practitioner would be motivated to consult Han in order to determine other such suitable stabilizers for cream cheese products. Since Han teaches that lecithin is effectively interchangeable with gums and hydrocolloids, such as cellulose derivatives, as related to imparting emulsion stability (C4, L47-L53), a skilled practitioner would find the incorporation of an emulsifier (i.e., lecithin) into the cream cheese of Cha et al. to be obvious. Also, MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious, which further supports the determination that the incorporation of lecithin into the cream cheese of Cha et al. as a stabilizer would be obvious.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. 2004/0022896 A1) in view of Carpenter et al. (U.S. 5,807,601) and Buwalda et al. (U.S. 2010/0143542 A1) as applied to claims 1 and 11 above, and further in view of Woo et al. (U.S. 2006/0188631 A1).
Regarding claim 7, Cha et al., Carpenter et al. and Buwalda et al. disclose the cheese of claim 1.
The cited prior art does not disclose the granular starch as being a waxy starch comprising at least 90 wt.% amylopectin by weight of the starch.
However, Woo et al. discloses cross-linked starch granules ([0007]) for use in food products such as cheese ([0032]), where the starch may be waxy starch having at least about 95% by weight amylopectin ([0020]).
It would have been obvious to one having ordinary skill in the art to incorporate a waxy starch as taught in Woo et al. as the starch of Cha et al. First, Cha et al. teaches generally that the starch may be from various sources ([0048]) without providing detailed instruction regarding the various types of starch, which would prompt a skilled practitioner to consult Woo et al. for further instruction. Since Woo et al. teaches that waxy starches, such as waxy wheat and waxy corn, ([0020]) are suited for use in cheese ([0032]), a skilled practitioner would find the utilization of such starches as the stabilizers in Cha et al. to be obvious. As such, the use of a granular starch that is a waxy starch comprising at least 90 wt.% amylopectin based on the weight of the starch would be obvious to a skilled practitioner.
Regarding claim 12, Cha et al., Carpenter et al. and Buwalda et al. disclose the food product of claim 11.
The cited prior art does not disclose the food product as being one of the claimed specific products.
However, Woo et al. discloses the incorporation of Neufchatel cheese into a cheesecake together with modified starch ([0118]-[0122]).
It would have been obvious to one having ordinary skill in the art to incorporate a cheese product produced according to Cha et al. into cheesecake. A skilled practitioner would readily recognize that a cheese product such as that of Cha et al. would be well-suited for combination with other food components for the production of combined food products and would thus be motivated to consult Woo et al. for further instruction related to such types of products. Since Woo et al. discloses the incorporation of Neufchatel cheese (which is similar to cream cheese) into a cheese cake, especially together with a modified starch component, a skilled practitioner would find the incorporation of the cream cheese of Cha et al. into cheesecake to be obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. 2004/0022896 A1) in view of Carpenter et al. (U.S. 5,807,601) and Buwalda et al. (U.S. 2010/0143542 A1) as applied to claim 1 above, and further in view of Yamaguchi et al. (U.S. 5,882,704).
Regarding claim 10, Cha et al., Carpenter et al. and Buwalda et al. disclose the cheese of claim 1.
The cited prior art does not disclose a method for preparing a bakery product that incorporates the cheese into the product.
However, Yamaguchi et al. discloses a cream cheese-like product that may be used as a filling in confectionary (C1, L5-L10), where the cream cheese-like product is wheyless and may comprise modified starch (C3, L57 – C4, L1).
It would have been obvious to one having ordinary skill in the art to incorporate the cheese of Cha et al. into a method for preparing a bakery product. A skilled practitioner would .
Response to Arguments
Claim Rejections - 35 U.S.C. § 101/112(a): Applicant has overcome the 35 U.S.C. § 101/112(a) rejections of claims 13 and 14 based on cancellation of the claims. Accordingly, the 35 U.S.C. § 101/112(a) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 112(b): Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 10 based on amendment of the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-4, 6, 8, 9, 11, 13 and 14 over Cha et al., Carpenter et al. and Buwalda et al.; claim 5 over Cha et al., Carpenter et al., Buwalda et al. and Han; claims 7 and 12 over Cha et al., Carpenter et al., Buwalda et al. and Woo et al.; and claim 10 over Cha et al., Carpenter et al., Buwalda et al. and Yamaguchi et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the claimed combination of starches work synergistically to increase heat and bake stability (Applicant’s Remarks, p. 5, ¶3). Applicant asserted data in the 
However, MPEP 716.02(d) states: “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” Independent claim 1 is not even limited to the fresh cheese being used in a baking product, much less a cheesecake. Even dependent claim 12 includes cheesecake as an alternative, also indicates the fresh cheese may be a cheese-filled fish or vegetable, a quark pie, or a pastry roll. The asserted evidence provides no data as to whether the alleged unexpected results would materialize in such other products. As such, the asserted data is not commensurate in scope with the claims and is thus insufficient to overcome the prima facie obviousness rejections. Applicant’s arguments are unpersuasive.
Applicant further argued that a skilled practitioner would not have been motivated to consult Carpenter et al., since it is directed to an imitation cheese product instead of a fresh cheese product, thus rendering the reference non-analogous art (Applicant’s Remarks, p. 7, ¶2).
However, MPEP 2141.01(a) states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” Notably, the test for analogous art compares an art reference to the claimed invention, not to another art reference. Thus, Applicant’s argument that Carpenter et al. is non-analogous art due 
Applying the test nonetheless, the present invention is directed to a cheese product (claim 1), and Carpenter et al. is likewise directed to a cheese product (C1, L5-L7). The prior art reference is in the same field of endeavor as the claimed product and is thus properly relied on as analogous art. That Carpenter et al. is directed to an imitation cheese product does not undermine such a conclusion, since imitation cheese would nonetheless be intended for consumption in a manner comparable to conventional cheese such that a reference directed to an imitation cheese would still be considered to fall within the field of endeavor of cheese in general. Applicant’s argument is unpersuasive for this reason as well.
Applicant then argued that the additionally-cited references do not remedy the alleged deficiencies of the combination of Cha et al., Carpenter et al., and Buwalda et al. (Applicant’s Remarks, p. 8, ¶1).
Examiner maintains that no such deficiency exists and that the cited combination of art is adequate for all that is relied on in the present claim rejections. Applicant’s argument is unpersuasive.
The rejections of claim 1 has been maintained herein.
The rejections of claims 2-5 and 7-12, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 1-5 and 7-12 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793